             Case 3:20-cr-00436-IM       Document 23      Filed 02/02/21     Page 1 of 2




Robert Hamilton
Office of the Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
robert_hamilton@fd.org

Attorney for Defendant




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 UNITED STATES OF AMERICA,                               Case No. 3:20-cr-00436-IM-1

                                       Plaintiff,
                                                         DECLARATION OF COUNSEL IN
         v.                                              SUPPORT OF UNOPPOSED
                                                         MOTION TO CONTINUE TRIAL
 KRISTOPHER MICHAEL                                      DATE
 DONNELLY,

                                    Defendant.

        I, Robert Hamilton, declare:

        1.       I am the attorney appointed to represent Kristopher Michael Donnelly in the above-

entitled case.

        2.       A jury trial in this case is currently scheduled for February 16, 2021. Mr. Donnelly

was arraigned on September 25, 2020. One continuance has been sought by the defense.




Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
            Case 3:20-cr-00436-IM      Document 23       Filed 02/02/21     Page 2 of 2




       3.       Mr. Donnelly has received discovery and the defense is conducting investigation in

his case, including obtaining information relating to circumstances of the offense and Mr.

Donnelly’s background. This information relates to pretrial litigation, trial, and sentencing. Mr.

Donnelly therefore respectfully requests that this Court continue his case for a period of 90 days

or more to accomplish these tasks.

       4.       I have discussed with Mr. Donnelly his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C. §

3161(h)(7)(A) of the Speedy Trial Act.

       5.       Assistant United States Attorney Thomas Ratcliffe has no objection to this motion.

       6.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

February 2, 2021, in Portland, Oregon.


                                              /s/ Robert Hamilton
                                              Robert Hamilton
                                              Assistant Federal Public Defender




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
       TRIAL DATE
